DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections

Claim 15 is objected to because of the following informalities:
Claim 15 recites “A computer program element” and it should be “A computer program element on a non-transitory storage medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, and further in view of Tsutsumitake U.S. Patent Application 20150002548.
Regarding claim 16, Wagner discloses an item display system comprising:
an electronic device having a graphical interface arranged to display a number of images selectable a user (col. 7 line 1-11: In FIG. 4A, the example device embodiment 400 can present one or more virtual articles (e.g., 412, 414, 416, 418, 428, etc.) that fit within the environment... The user can select a couch 412 to view in conjunction with the environment (e.g., overlaying his/her room). Other couches (e.g., 414, 416, 418, 420, etc.) that fit can be provided to the user as well); wherein
the electronic device further includes a processing resource (processor 802) arranged to receive the number of images to be displayed, the number of images including an image to be displayed, the number of images to be displayed respectively including a number of representations of a number of items (col. 3 line 24-28: The device can present on the screen a virtual article for each respective chair on the list (number of items), each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale);
the processing resource being configured to receive a number of sets of actual dimensions of the number of items, respectively (col. 9 line 50-59: At step 608, the example method 600 can obtain information indicative of a physical size of the object… information indicative of the physical size of the object can be obtained from the user; col. 3 line 22-26: An electronic marketplace can utilize this information and provide to the user a list of chairs (i.e., real-world correspondences) that are at most 5 feet in width. The device can present on the screen a virtual article for each respective chair on the list), 
and to determine a scaling factor using the number of sets of actual dimensions and a number of sets of image dimensions of the respective number of representations of the number of the items respectively (col. 9 line 61-64: At step 610, the method 600 can calculate a scale for the captured image based at least in part on comparison between the physical size of the object and the size of the image representation of the object; col. 3 line 24-28: The device can present 
the processing resource being configured to apply the scaling factor to the image to be displayed containing a representation of an item, thereby changing a size of the image to be displayed; and the electronic device being configured to display the image to be displayed (col. 9 line 64 - col. 10 line 3: At step 612, the method 600 can determine a size with which to render a virtual article according to the scale for the captured image, the virtual article being associated with a physical item. The method 600 can display the virtual article, rendered at the size according to the scale, on the display in conjunction with the captured image, at step 614; col. 3 line 24-32: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale (at most 250 pixels wide). As such, the user can see a virtual representation on the screen of how the chair would look in the space between the coffee table and right wall in his/her living room. The user can thus be in a better position to make a purchase).
Wagner discloses all the features with respect to claim 16 as outlined above. However, Wagner fails to disclose the number of images and a number of sets of image of the respective number of representations of the number of the items explicitly. 
Dollens discloses a number of sets of image of the respective number of representations of the number of the items (paragraph [0120]: FIG. 3 is a block diagram 36 illustrating an exemplary image of an actual shelf layout 37 created with Method 26. FIG. 3 illustrates a first selected progressive resolution portion 38 of an actual digital image created to emulate an actual retail store shopping experience. The digital image 36 includes hair care and skin care products that are displayed on a shelf in a manner similar or identical to that of an actual retail 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wagner’s to display sets of image as taught by Dollens, to provide shopping experience that seeing all products for a category of products displayed on a shelf at the same time to facilitate online shopping.
Wagner as modified by Dollens discloses all the features with respect to claim 16 as outlined above. However, Wagner as modified by Dollens fails to disclose the number of images explicitly.
Tsutsumitake discloses the number of images (paragraph [0024]: The arrangement pattern is selected from a plurality of arrangement patterns according to the number of shared images to be displayed on the display screen and information that indicates an aspect ratio (picture width (horizontal distance) vs. picture height (vertical distance)) for each shared image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wagner and Dollens’ to display number of image as taught by Tsutsumitake, to adjust the display position of the information.

Claim 1 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 1.

Regarding claim 7, Wagner as modified by Dollens and Tsutsumitake discloses the method as claimed in claim 1, comprising: 
applying the scaling factor to each of the number of images and displaying the number of images on a virtual shelf in an online environment such that the number of images displayed are sized relative to one another (Dollens’ paragraph [0120]: FIG. 3 illustrates a first selected 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wagner’s to display sets of image as taught by Dollens, to provide shopping experience that seeing all products for a category of products displayed on a shelf at the same time to facilitate online shopping; and combine Wagner and Dollens’ to display number of image as taught by Tsutsumitake, to adjust the display position of the information.

Claim 15 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 15.

Claim 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, in view of Tsutsumitake U.S. Patent Application 20150002548, and further in view of Nepomniachtchi U.S. Patent Application 20090185241.
Regarding claim 2, Wagner as modified by Dollens and Tsutsumitake discloses a size of the image rendering is based on the physical size of the second object and the scale for the captured image (Wagner's col. 9 line 20-22). However, Wagner as modified by Dollens and Tsutsumitake fails to disclose calculating a first average dimension using a same dimension of the number of sets of actual dimensions; and calculating a second average dimension using the same dimension but with respect to the number of sets of image dimensions; and calculating the scaling factor using the first average dimension and the second average dimension.

calculating a second average dimension using the same dimension but with respect to the number of sets of image dimensions (paragraph [0090]: A size correction operation 1010 may be employed since many processing engines are sensitive to the image size; paragraph [0161]: the computer average width gets compared to the average size of an MICR-character at 200 DPI at operation 1808, and a scaling factor is computed accordingly); and
calculating the scaling factor using the first average dimension and the second average dimension (paragraph [0014]: computing a scaling factor based on the average width of the relevant object; using the scaling factor to determine whether the captured image needs a size correction; applying a size correction to the captured image, resulting in a resized image).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner, Dollens and Tsutsumitake’s to calculate scaling factor as taught by Nepomniachtchi, to enhance an image for data extraction from images captured on a mobile device.

Regarding claim 12, Wagner as modified by Dollens, Tsutsumitake and Nepomniachtchi discloses a method of digitally processing images, the method comprising:
cropping a number of images having representations of a number of items, respectively, so that respective sets of dimensions of the numbers of images substantially define a number of bounding boxes, respectively (Nepomniachtchi’s paragraph [0049]: crop an image of a check from a larger full-page size image; Dollens’ paragraph [0086]: FIG. 1C is a block diagram 37 
performing the method of improving visual recognition of an item as claimed in Claim 1; wherein the number of cropped images are communicated to the electronic device for display (Wagner’s col. 3 line 24-28: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale; see fig. 4A).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner, Dollens and Tsutsumitake’s to calculate scaling factor as taught by Nepomniachtchi, to enhance an image for data extraction from images captured on a mobile device.

Regarding claim 13, Wagner as modified by Dollens, Tsutsumitake and Nepomniachtchi discloses a method as claimed in Claim 12, comprising: 
providing an online retail environment having a display device arranged to display the image to be displayed (Dollens’ paragraph [0120]: FIG. 3 illustrates a first selected progressive resolution portion 38 of an actual digital image created to emulate an actual retail store shopping experience. The digital image 36 includes hair care and skin care products that are displayed on a shelf in a manner similar or identical to that of an actual retail store; Wagner’s col. 3 line 24-32: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale (at most 250 pixels wide). As such, the user can see a virtual representation on the screen of how the chair would look in the space between the coffee table and right wall in his/her living room. The user can thus be in a better position to make a purchase).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, in view of Tsutsumitake U.S. Patent Application 20150002548, and further in view of Fang U.S. Patent Application 20160086071.
Regarding claim 3, Wagner as modified by Dollens and Tsutsumitake discloses method as claimed in Claim 1, wherein the number of sets of image dimensions respectively correspond to a number of substantially bounding boxes with respect to the number of representations of the number of the plurality of items contained in the number of images (Dollens’ paragraph [0086]: FIG. 1C is a block diagram 37 (bounding boxes) illustrating an original raster digital image 39 with two glass soda bottles 41 and 43; Wagner’s col. 2 line 31-45: if an object in reality is 100 units long but (its image representation) appears to be 10 pixels long on the display, then the system can determine that 1 pixel of the image representation on the display screen corresponds to 10 units in reality. The system can thus scale the virtual article on screen to be a size that is one-tenth (i.e., 1/10) in pixels of what the correspondence in reality would be in actual units. As such, a scale (e.g., measurement scale), useful for converting between a size of an item in reality and a size of the item on the display screen, can be based at least in part upon comparing the actual size of an object in reality with the size of an image representation of the object as it would appear on the display screen. The measurement scale can be used to scale the virtual article in size to depict its real-world correspondence as it would appear in reality). However, Wagner as modified by Dollens and Tsutsumitake fails to disclose minimum bounding boxes.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner, Dollens and Tsutsumitake’s to use minimum bounding box as taught by Fang, to provide a high quality color image.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, in view of Tsutsumitake U.S. Patent Application 20150002548, and further in view of Kawasaki U.S. Patent Application 20130094721.
Regarding claim 4, Wagner as modified by Dollens and Tsutsumitake discloses identifying number of the plurality of items; and allocating an ideal maximum dimension value and an ideal minimum dimension value to the largest identified item and the smallest identified item (Tsutsumitake’s paragraph [0024]: The arrangement pattern is selected from a plurality of arrangement patterns according to the number of shared images to be displayed on the display screen and information that indicates an aspect ratio (picture width (horizontal distance) vs. picture height (vertical distance)) for each shared image; Wagner’s col. 2 line 31-45: if an object in reality is 100 units long but (its image representation) appears to be 10 pixels long on the display, then the system can determine that 1 pixel of the image representation on the display screen corresponds to 10 units in reality. The system can thus scale the virtual article on screen to be a size that is one-tenth (i.e., 1/10) in pixels of what the correspondence in reality would be in actual units. As such, a scale (e.g., measurement scale), useful for converting between a size of an item in reality and a size of the item on the display screen, can be based at least in part upon comparing the actual size of an object in reality with the size of an image representation of the object as it would appear on the display screen. The measurement scale can be used to scale the virtual article in size to depict its real-world correspondence as it would appear in 
Kawasaki discloses identifying a largest of the number of the plurality of items and a smallest of the number of the plurality of items (paragraph [0064]: an image including the largest number of objects which are the smallest in the number of appearances is selected; vice versa, the smallest number of objects are the largest in the number of appearances).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner, Dollens and Tsutsumitake’s to identify a largest and a smallest of the number of items as taught by Kawasaki, to allocate appropriate size for each item on image.

Regarding claim 5, Wagner as modified by Dollens, Tsutsumitake and Kawasaki discloses a method as claimed in Claim 4, comprising: 
scaling the image to be displayed so as to be proportional within a range bounded by the maximum and minimum dimension values allocated to the largest and smallest identified items (Wagner’s col. 9 line 64 - col. 10 line 3:  At step 612, the method 600 can determine a size with which to render a virtual article according to the scale for the captured image; col. 3 line 24-32: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale (at most 250 pixels wide). As such, the user can see a virtual representation on the screen of how the chair would look in the space between the coffee table and right wall in his/her living room. The user can thus be in a better position to make a purchase; Kawasaki’s paragraph [0064]: an image including the largest number of objects which are the smallest in the number of appearances is selected; vice versa, the smallest number of objects are the largest in the number of appearances). 


Regarding claim 6, Wagner as modified by Dollens, Tsutsumitake and Kawasaki discloses a method as claimed in Claim 4, comprising: 
labelling the image to be displayed in response to determining that a value of the dimension of the image to be displayed corresponding dimensionally to the ideal maximum dimension value is, when scaled by the scaling factor, greater than the ideal maximum dimension value, the labelling being to indicate that the image to be displayed of the item has a relative dimension larger than shown; and/or labelling the image to be displayed in response to determining that a value of the dimension of the image to be displayed corresponding dimensionally to the ideal minimum dimension value is, when scaled by the scaling factor, smaller than the ideal minimum dimension value, the labelling being to indicate that the image to be displayed of the item has a relative dimension smaller than shown (Dollens’ paragraph [0088]: FIG. 1D… The upper-right image circle 51 illustrates magnification of seven times (7x) (label) as a vector image 47; Wagner’s col. 9 line 64 - col. 10 line 3:  At step 612, the method 600 can determine a size with which to render a virtual article according to the scale for the captured image; col. 3 line 24-32: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale (at most 250 pixels wide). As such, the user can see a virtual representation on the screen of how the chair would look in the space between the coffee table and right wall in his/her living room. The user can thus be in a better position to make a purchase). 
.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, in view of Tsutsumitake U.S. Patent Application 20150002548, and further in view of Macciola U.S. Patent Application 20150093018.
Regarding claim 8, Wagner as modified by Dollens and Tsutsumitake discloses identifying a pair of dimensions of the item that best match the set of image dimensions of the image to be displayed (Tsutsumitake’s paragraph [0024]: The arrangement pattern is selected from a plurality of arrangement patterns according to the number of shared images to be displayed on the display screen and information that indicates an aspect ratio (picture width (horizontal distance) vs. picture height (vertical distance)) for each shared image),  selecting one of the first aspect ratio and the second aspect ratio that most closely matches the aspect ratio of the image (Tsutsumitake’s paragraph [0070]: changes the image size of the available image such that the available image has the largest image size (aspect ratio most closely matches) which fits in the display screen 210a while the aspect ratio of the available image included in each of the plurality of sharing images is maintained). However, Wagner as modified by Dollens and Tsutsumitake fails to disclose selecting a largest actual dimension of first, second and third dimensions; calculating a first aspect ratio using the largest actual dimension and an unused dimension of the first, second and third dimensions; calculating a second aspect ratio using the largest actual dimension and a remaining unused dimension of the first, second and third dimensions. 
Macciola discloses selecting a largest actual dimension of first, second and third dimensions; calculating a first aspect ratio using the largest actual dimension and an unused 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner, Dollens and Tsutsumitake’s to decide aspect ratio as taught by Macciola, to rectify and arrange image efficiently.

Regarding claim 9, Wagner as modified by Dollens, Tsutsumitake and Macciola discloses a method as claimed in Claim 8, comprising: 
determining whether the image to be displayed is suitable for scaling based upon the selected one of the first and second aspect ratios and the aspect ratio of the image to be displayed (Tsutsumitake’s paragraph [0070]: changes the image size of the available image such that the available image has the largest image size (aspect ratio most closely matches best for scaling) which fits in the display screen 210a while the aspect ratio of the available image included in each of the plurality of sharing images is maintained).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner, Dollens and Tsutsumitake’s to decide aspect ratio as taught by Macciola, to rectify and arrange image efficiently.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, in view of Tsutsumitake U.S. Patent Application 20150002548, and further in view of Teranishi U.S. Patent Application 20020051205.
Regarding claim 10, Wagner as modified by Dollens and Tsutsumitake discloses a method as claimed in claim 1, comprising: applying the scaling factor to the image to be displayed (Wagner’s col. 9 line 64 - col. 10 line 3: At step 612, the method 600 can determine a size with which to render a virtual article according to the scale for the captured image, the virtual article being associated with a physical item. The method 600 can display the virtual article, rendered at the size according to the scale, on the display in conjunction with the captured image, at step 614; Tsutsumitake’s paragraph [0070]: changes the image size of the available image such that the available image has the largest image size which fits in the display screen 210a while the aspect ratio of the available image included in each of the plurality of sharing images is maintained). However, Wagner as modified by Dollens and Tsutsumitake fails to disclose when a height of the item is greater than a width of the item, scaling a width dimension of the image to be displayed by the scaling factor and determining a height dimension of the image to be displayed by applying an aspect ratio of the image to be displayed to the width dimension. 
Teranishi disclose when a height of the item is greater than a width of the item, scaling a width dimension of the image to be displayed by the scaling factor and determining a height dimension of the image to be displayed by applying an aspect ratio of the image to be displayed to the width dimension (paragraph [0170]: between the longer side (height) and the shorter side (width), the scaling factor for each document image can be calculated easily. Specifically, the scale factor for each document image can be calculated for the size and orientation of the paper, the size and orientation of the document image (aspect ratio), and the number of document images to be laid out on a sheet of paper; scaling factor is same for both length and width, and aspect ratio is maintained).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Wagner, Dollens and Tsutsumitake’s to calculate scaling factor as taught by Teranishi, to arrange images in easily viewable layouts.

Regarding claim 11, Wagner as modified by Dollens and Tsutsumitake and Teranishi discloses a method as claimed in claim 1, comprising: applying the scaling factor to the image to be displayed when a width of the item is greater than a height of the item by scaling a height dimension of the image to be displayed by the scaling factor and determining a width dimension of the image to be displayed by applying an aspect ratio of the image to be displayed to the height dimension (Wagner’s col. 9 line 64 - col. 10 line 3: At step 612, the method 600 can determine a size with which to render a virtual article according to the scale for the captured image, the virtual article being associated with a physical item. The method 600 can display the virtual article, rendered at the size according to the scale, on the display in conjunction with the captured image, at step 614; Tsutsumitake’s paragraph [0070]: changes the image size of the available image such that the available image has the largest image size which fits in the display screen 210a while the aspect ratio of the available image included in each of the plurality of sharing images is maintained; Teranishi’s paragraph [0170]: between the longer side (width) and the shorter side (length), the scaling factor for each document image can be calculated easily. Specifically, the scale factor for each document image can be calculated for the size and orientation of the paper, the size and orientation of the document image (aspect ratio), and the number of document images to be laid out on a sheet of paper; scaling factor is same for both length and width, and aspect ratio is maintained).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Wagner, Dollens and Tsutsumitake’s to calculate scaling factor as taught by Teranishi, to arrange images in easily viewable layouts.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner U.S. Patent 9129404 in view of Dollens U.S. Patent Application 20140052549, and further in view of Fang U.S. Patent Application 20160086071.
Regarding claim 14, Wagner discloses a computer-implemented method for an electronic device supporting an online retail environment and having a display, the method being stored on a computer readable medium for causing the electronic device to perform steps comprising:
receiving a plurality of sets of image data pertaining to a plurality of items, respectively, each set of image data corresponding to an image having, when represented graphically, dimensions associated therewith and having a representation of the respective item associated with the each set of image data, wherein the dimensions of the image constitute a substantially bounding box with respect to the representation of the respective item (col. 3 line 22-28: An electronic marketplace can utilize this information and provide to the user a list of chairs (i.e., real-world correspondences) that are at most 5 feet in width. The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale; col. 2 line 31-45: if an object in reality is 100 units long but (its image representation) appears to be 10 pixels long on the display, then the system can determine that 1 pixel of the image representation on the display screen corresponds to 10 units in reality. The system can thus scale the virtual article on screen to be a size that is one-tenth (i.e., 1/10) in pixels of what the correspondence in reality would be in actual units. As such, a scale (e.g., measurement scale), useful for converting between a size of an item in reality and a size of the item on the display screen, can be based at least in part upon comparing the actual size of an object in reality with the size of an image representation of the object as it would appear on the display screen. The measurement scale can be used to scale the virtual article in size to depict its real-world correspondence as it would appear in reality);
receiving the dimensions associated with the each set of image data and physical dimension data relating to the respective item represented by the image corresponding to the each set of image data (col. 9 line 50-59: At step 608, the example method 600 can obtain 
calculating a scaling factor using the dimensions associated with a desired image and the physical dimension data (col. 9 line 61-64: At step 610, the method 600 can calculate a scale for the captured image based at least in part on comparison between the physical size of the object and the size of the image representation of the object; col. 3 line 24-28: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale (at most 250 pixels wide)); and
scaling a dimension of the image having the representation of the respective item using the scaling factor, thereby changing a size of the image; and displaying the scaled image (col. 9 line 64 - col. 10 line 3: At step 612, the method 600 can determine a size with which to render a virtual article according to the scale for the captured image, the virtual article being associated with a physical item. The method 600 can display the virtual article, rendered at the size according to the scale, on the display in conjunction with the captured image, at step 614; col. 3 line 24-32: The device can present on the screen a virtual article for each respective chair on the list, each virtual article being displayed in the space in the living room and being scaled appropriately based on the measurement scale (at most 250 pixels wide). As such, the user can see a virtual representation on the screen of how the chair would look in the space between the coffee table and right wall in his/her living room. The user can thus be in a better position to make a purchase).

Dollens discloses image density and displaying the scaled image on a virtual shelf (paragraph [0120]: FIG. 3 is a block diagram 36 illustrating an exemplary image of an actual shelf layout 37 created with Method 26. FIG. 3 illustrates a first selected progressive resolution (image density) portion 38 of an actual digital image created to emulate an actual retail store shopping experience. The digital image 36 includes hair care and skin care products that are displayed on a shelf in a manner similar or identical to that of an actual retail store; paragraph [0081]: Each pixel contains a defined value about its color, size, and location in the image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Wagner’s to display sets of image as taught by Dollens, to provide shopping experience that seeing all products for a category of products displayed on a shelf at the same time to facilitate online shopping.
Wagner as modified by Dollens discloses all the features with respect to claim 14 as outlined above. However, Wagner as modified by Dollens fails to disclose minimum bounding boxes.
Fang discloses minimum bounding boxes (paragraph [0033]: A minimum bounding box is formed around each connected component found in step S24 (step S25)).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Wagner and Dollens’ to use minimum bounding box as taught by Fang, to provide a high quality color image.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616